By the Court.—Monell, J.
The provision of the Bankrupt Law (§21), which declares that no creditor proving his claim shall be allowed to maintain any suit therefor) at law or in equity, against the bankrupt, cannot have any broader effect than is warranted by the letter of the statute. It does not inhibit other or collateral remedies. The right of action, therefore, against the defendant, arising upon his liability as a stockholder, is not affected by the Bankrupt Law.
Another reason for excluding the defence is that the suspension of the right to prosecute the bankrupt is only until the question of his discharge shall have been determined. ^
Now, as it is expressly provided that no discharge shall be granted to a corporation, or to any person, officer, or member thereof (§ 37), the inhibition contained in the previous section would probably be inoperative.
There was no error in excluding the evidence offered.
The judgment and order should be affirmed.
Curtis and Sedgwick, JJ., concurred.